         Case 1:20-cv-10797-DLC Document 12 Filed 09/09/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

BOSTON, MA
                                                   CIVIL ACTION NO:          1-20-cv-10797
                             .


Gina Alongi, in her capacity as Administrator for )
International Union of Operating Engineers,        )
Local 4 Health and Welfare, Pension, Annuity and )
Savings Funds, Labor-Management Cooperation        )
Trust and Hoisting and Portable Engineers Local 4 )
Apprentice and Training Fund and International     )
Union of Operating Engineers National Training     )
Fund                                                )
                                       Plaintiffs,


v.


NASDI, LLC                                         )
And                                                )
Arthur M. Dore)

                                    Defendants.

                   DEFENDANT(S)’S MOTION TO AMEND ANSWER

NOW COMES, the Defendant, NASDI, LLC and asks that this honorable court allow
amendment of their Answer to remove the Counterclaims.

AS REASONS THEREFOR, Upon further consideration, Defendant has concluded that its state
law counterclaims are preempted by ERISA and accordingly the Parties have agreed that NASDI
should amend its answer but without waiving the counterclaims should they choose to pursue
them in the Superior Court.
         Case 1:20-cv-10797-DLC Document 12 Filed 09/09/20 Page 2 of 2




                                          Respectfully submitted,
                                          Defendant(s)
                                          NASDI LLC
                                          And Arthur M. Dore
                                          By their Attorney,
                                          Megan M. Dart
                                          704 Washington St #146
                                          South Easton, MA 02375
                                          #679812
                                          617.653.9773
                                          Megan.dart@gmail.com


                                          /S/MEGAN DART_______
ASSENTED:
/S/James A.W. Shaw by MD

James A.W. Shaw, Esq.
Segal Roitman, LLP
33 Harrison Avenue, 7th Floor
Boston, MA 02111
(617) 603-1432, phone
(617) 742-2187, fax

DATED 9-9-2020
